Head, Justice.
1. Allegations that an act of the General Assembly is “inconsistent” with quoted provisions of the Constitution, that a stated Code section is “inconsistent” with stated constitutional provisions, and that such Code section “is a nullity,” present no question for judicial determination, since they fail to point out wherein the act or the Code section is inconsistent with the constitutional provisions, or *750wherein the Code section is invalid. Curtis v. Helen, 171 Ga. 256, 257 (155 S. E. 202) ; Jordan v. State, 172 Ga. 857 (159 S. E. 235) ; Williams v. McIntosh County, 179 Ga. 741 (177 S. E. 248) ; Rose Theatre v. Lilly, 185 Ga. 53 (193 S. E. 866); Williams v. State, 187 Ga. 415 (1 S. E. 2d, 27) ; Scott v. State, 187 Ga. 702, 703 (4) (2 S. E. 2d, 65).
No. 15968.
October 16, 1947.
2. The answer of the respondent in this case raised no question for judicial determination, and it was error to overrule the demurrers to such answer.

Judgment reversed.


All the Justices concur, except Wyatt, J., who tooh no part in the consideration or decision of this case.

Carl T. Hudgins, for plaintiffs.
Weehes <& Candler and Julius A. McCurdy Jr., for defendants.